DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1
The independent claims 1, 7, and 14 are directed to computer-implemented method (i.e., a system, a method, and a non-transitory computer-accessible storage media). 
Therefore, Claims 1-20 is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The independent claims 1, 7, and 14 include the recitations “…generating a data set from samples of input data of a feature space comprising a plurality of dimensions according to a plurality of training parameters, wherein the training parameters comprise: an amount of label bias; an amount of selection bias; and a control for discrepancy between rarity of features; and training an unbiased classifier using the generated data set, wherein the trained unbiased classifier determines unbiased classifications of one or more labels for one or more other data sets.” step. The “generating…, training…” steps recite an abstract idea. 
The examiner submits that the foregoing “generating…, training…” steps limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the “generating…, training…” steps in the context of the claim encompass a user mentally performing calculations to achieve the functions of computing driving information and generating a control moment based on the driving information. 
Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are “…at least one processor; a memory, comprising program instructions…, …one or more processors…” steps.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of a “…at least one processor; a memory, comprising program instructions…, …one or more processors…”  steps, the examiner submits that the step is recited at a high-level of generality (i.e., as a generic computer component) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “…at least one processor; a memory, comprising program instructions…, …one or more processors…” steps are recited at a high-level of generality (i.e., as a generic data gathering/receiving/displaying means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, the independent claims 1 and 17 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of a ““…at least one processor; a memory, comprising program instructions…, …one or more processors…”  step, the examiner submits that the step is recited at a high-level of generality (i.e., as a generic computer component) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “…at least one processor; a memory, comprising program instructions…, …one or more processors…” steps are recited at a high-level of generality (i.e., as a generic data gathering/receiving/displaying means) such that they amount to mere solution activities to apply the recited abstract idea(s) in the field of navigation.
As explained, the additional elements are recited at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved.  See, e.g., MPEP §2106.05; Alice Corp. v. CLS Bank, 573 U.S., 208, 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention”).  Additionally, the transmission of data such as “…generate a data set from samples of input data points of a feature space comprising a plurality of dimensions according to a plurality of training parameters, wherein the training parameters comprise: an amount of label bias; an amount of selection bias; and a control for discrepancy between rarity of features; and train an unbiased classifier using the generated data set and the plurality of training parameters, wherein the trained unbiased classifier determines unbiased classifications of one or more labels for one or more other data sets…”, is not only an abstract idea, but further constitutes insignificant extra-solution activity (see MPEP for example: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)). See, e.g. MPEP 2106.05; In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability). Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information for collection, analysis and display constitute insignificant extra-solution activity). Hence, the claim(s) is/are not patent eligible.
As such, claims 1, 7, and 14 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Dependent claims 
Step 1: claims 2-6 are dependent of claim 1 which is “A system comprising: at least one processor; a memory, comprising program instructions that when executed by the at least one processor cause the at least one processor to implement a machine learning system… (thus the claims are to a machine) Step 1: yes). claims 8-13 are dependent of claim 7 which is a method (thus the claims are to a process (Step 1: yes), and claims 15-20 are dependent of claim 14 which is to  “One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to implement…” which is to a product (Step 1: yes).
Step 2A Prong One: claims 2-6, 8-13 and 15-20 recite the limitation of  “label…, sample…, determining…, and storing…” steps. These claims recite an abstract idea which is directed to mental process. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application, the claims do not include any additional elements that integrate the abstract idea into a practical application. The “label…, sample…, determining…, and storing…” steps are recited at a high-level of generality (i.e., as a generic outputting/data gathering means/display means) and amount to mere solution activities to apply the recited abstract idea(s) and/or solution activities in the field of navigation.
Step 2B: The claims 2-6, 8-13 and 15-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
As such, 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible. 

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 depends upon itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenthapadi et al. (US Pub. No.: 2020/0372435 A1: hereinafter “Kenthapadi”).

          Consider claims 1, 7, and 14:
                    Kenthapadi teaches a system, a method, and one or more non-transitory computer-accessible storage media (See Kenthapadi, e.g., “…a system for achieving fairness across multiple attributes in a ranking…obtains a ranking of recommended candidates outputted by a machine learning model in response to a request…obtains target proportions of multiple attribute values in the ranking of recommended candidates….generates, based on the ranking, a set of attribute-specific rankings of recommended candidates…a reranking of recommended candidates….outputs at least a portion of the reranking in a response to the request. …” of Abstract, ¶ [0023]-¶ [0027], ¶ [0040]-¶ [0046], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018) comprising: at least one processor (Fig. 1 elements 102-140, Fig. 11 elements 1100-1112); a memory, comprising program instructions that when executed by the at least one processor cause the at least one processor to implement a machine learning system (Fig. 1 elements 102-140, Fig. 11 elements 1100-1112), the machine learning system configured to: generate a data set from samples of input data points of a feature space comprising a plurality of dimensions according to a plurality of training parameters media (See Kenthapadi, e.g., “…machine learning models 114 may produce biased output when training data for machine learning models 114 includes or encodes gendered wording, labels obtained from human recruiters with inherent biases, and/or correlations between user behavior and demographic groups (e.g., genders, age ranges, ethnicities, locations, etc.)…” of ¶ [0040]-¶ [0046], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018), wherein the training parameters comprise: an amount of label bias (See Kenthapadi, e.g., “…machine learning models 114 may produce biased output when training data for machine learning models.…” of ¶ [0044]-¶ [0049], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018); an amount of selection bias (See Kenthapadi, e.g., “…To detect and/or quantify bias in machine learning models 114, monitoring system 112 calculates distributions 120 of attributes 118 for qualified candidates 132 and rankings 116.…” of ¶ [0044]-¶ [0049], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018); and a control for discrepancy between rarity of features (See Kenthapadi, e.g., “…monitoring system 112 uses distributions 120 to calculate a set of metrics 122 for detecting and/or quantifying bias in machine learning models 114…metrics 122 may reflect differences in the two distributions, with a greater difference indicating higher bias in the machine learning model and a smaller difference indicating lower bias in the machine learning model..…” of ¶ [0044]-¶ [0050], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018); and train an unbiased classifier using the generated data set and the plurality of training parameters (See Kenthapadi, e.g., “…When bias is found in the machine learning model, monitoring system 112 determines target proportions 124 of one or more attributes 118 that improve representation of the attribute(s) in rankings 116 outputted by the machine learning model…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018), wherein the trained unbiased classifier determines unbiased classifications of one or more labels for one or more other data sets (See Kenthapadi, e.g., “…the skew and divergence metrics are outputted for use in evaluating bias in the machine learning model (operation 312). For example, a histogram, chart, and/or visualization containing a distribution of the skew metric and/or divergence metric across different requests may be displayed…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], ¶ [0138], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 2:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kenthapadi teaches wherein the machine learning system is further configured to: label unlabeled data points of the input data according to the amount of label bias prior to the generating of the data set from the samples of input data (See Kenthapadi, e.g., “…monitoring system 112 uses distributions 120 to calculate a set of metrics 122 for detecting and/or quantifying bias in machine learning models 114…metrics 122 may reflect differences in the two distributions, with a greater difference indicating higher bias in the machine learning model and a smaller difference indicating lower bias in the machine learning model..…” of ¶ [0044]-¶ [0050], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018). 

          Consider claim 3:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kenthapadi teaches wherein the machine learning system is further configured to: sample the input data points, prior to the generating of the data set from the samples of input data, according to the amount of selection bias and the control for the discrepancy between the rarity of features (See Kenthapadi, e.g., “…When bias is found in the machine learning model, monitoring system 112 determines target proportions 124 of one or more attributes 118 that improve representation of the attribute(s) in rankings 116 outputted by the machine learning model…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 4:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kenthapadi teaches wherein the training of the classifier comprises semi-supervised training (See Kenthapadi, e.g., “…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018), and wherein the generated data set comprises labeled data points and unlabeled data points (See Kenthapadi, e.g., “…When bias is found in the machine learning model, monitoring system 112 determines target proportions 124 of one or more attributes 118 that improve representation of the attribute(s) in rankings 116 outputted by the machine learning model…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

         Consider claim 5:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kenthapadi teaches wherein the semi-supervised training comprises a metric to ensure unbiased classification of one or more labels based, at least in part, on the unlabeled data points (See Kenthapadi, e.g., “…monitoring system 112 uses distributions 120 to calculate a set of metrics 122 for detecting and/or quantifying bias in machine learning models 114…metrics 122 may reflect differences in the two distributions, with a greater difference indicating higher bias in the machine learning model and a smaller difference indicating lower bias in the machine learning model..…” of ¶ [0044]-¶ [0050], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

         Consider claim 6:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 1. In addition, Kenthapadi teaches wherein the trained unbiased classifier is configured to determines unbiased classifications of one or more labels for one or more other data sets (See Kenthapadi, e.g., “…metrics 122 may reflect differences in the two distributions, with a greater difference indicating higher bias in the machine learning model and a smaller difference indicating lower bias in the machine learning model..…” of ¶ [0044]-¶ [0050], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 8:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 7. In addition, Kenthapadi teaches further comprising: labeling unlabeled data points of the input data comprising unobserved ground truths according to the amount of label bias prior to the generating of the data set from the samples of input data (See Kenthapadi, e.g., “…monitoring system 112 uses distributions 120 to calculate a set of metrics 122 for detecting and/or quantifying bias in machine learning models 114…metrics 122 may reflect differences in the two distributions, with a greater difference indicating higher bias in the machine learning model and a smaller difference indicating lower bias in the machine learning model..…” of ¶ [0044]-¶ [0050], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 9:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 7. In addition, Kenthapadi teaches sampling the input data points, prior to the generating of the data set from the samples of input data, according to the amount of selection bias (See Kenthapadi, e.g., “…When bias is found in the machine learning model, monitoring system 112 determines target proportions 124 of one or more attributes 118 that improve representation of the attribute(s) in rankings 116 outputted by the machine learning model…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 10:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 7. In addition, Kenthapadi teaches further comprising: sampling the input data points, prior to the generating of the data set from the samples of input data, according to the control for the discrepancy between the rarity of features (See Kenthapadi, e.g., “…When bias is found in the machine learning model, monitoring system 112 determines target proportions 124 of one or more attributes 118 that improve representation of the attribute(s) in rankings 116 outputted by the machine learning model…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

         Consider claim 11:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 7. In addition, Kenthapadi teaches wherein the training of the classifier comprises semi-supervised training (See Kenthapadi, e.g., “…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018), and wherein the generated data set comprises labeled data points and unlabeled data points (See Kenthapadi, e.g., “…When bias is found in the machine learning model, monitoring system 112 determines target proportions 124 of one or more attributes 118 that improve representation of the attribute(s) in rankings 116 outputted by the machine learning model…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 12:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 11. In addition, Kenthapadi teaches wherein the semi-supervised training comprises a metric to ensure unbiased classification of one or more labels based, at least in part, on the unlabeled data points (See Kenthapadi, e.g., “…monitoring system 112 uses distributions 120 to calculate a set of metrics 122 for detecting and/or quantifying bias in machine learning models 114…metrics 122 may reflect differences in the two distributions, with a greater difference indicating higher bias in the machine learning model and a smaller difference indicating lower bias in the machine learning model..…” of ¶ [0044]-¶ [0050], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 13:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 7. In addition, Kenthapadi teaches further comprising: determining, by the trained unbiased classifier, unbiased classifications of one or more labels for one or more other data sets (See Kenthapadi, e.g., “…metrics 122 may reflect differences in the two distributions, with a greater difference indicating higher bias in the machine learning model and a smaller difference indicating lower bias in the machine learning model..…” of ¶ [0044]-¶ [0050], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 15:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 14. In addition, Kenthapadi teaches storing further program instructions that when executed on or across one or more processors cause the one or more processors to further implement: labeling unlabeled data points of the input data comprising unobserved ground truths according to the amount of label bias prior to the generating of the data set from the samples of input data (See Kenthapadi, e.g., “…monitoring system 112 uses distributions 120 to calculate a set of metrics 122 for detecting and/or quantifying bias in machine learning models 114…metrics 122 may reflect differences in the two distributions, with a greater difference indicating higher bias in the machine learning model and a smaller difference indicating lower bias in the machine learning model..…” of ¶ [0044]-¶ [0050], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 16:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 14. In addition, Kenthapadi teaches storing further program instructions that when executed on or across one or more processors cause the one or more processors to further implement: sampling the input data points, prior to the generating of the data set from the samples of input data, according to the amount of selection bias (See Kenthapadi, e.g., “…When bias is found in the machine learning model, monitoring system 112 determines target proportions 124 of one or more attributes 118 that improve representation of the attribute(s) in rankings 116 outputted by the machine learning model…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 17:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 14. In addition, Kenthapadi teaches storing further program instructions that when executed on or across one or more processors cause the one or more processors to further implement: sampling the input data points, prior to the generating of the data set from the samples of input data, according to the control for the discrepancy between the rarity of features (See Kenthapadi, e.g., “…When bias is found in the machine learning model, monitoring system 112 determines target proportions 124 of one or more attributes 118 that improve representation of the attribute(s) in rankings 116 outputted by the machine learning model…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 18:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 14. In addition, Kenthapadi teaches wherein the training of the classifier comprises semi-supervised training (See Kenthapadi, e.g., “…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018), and wherein the generated data set comprises labeled data points and unlabeled data points (See Kenthapadi, e.g., “…When bias is found in the machine learning model, monitoring system 112 determines target proportions 124 of one or more attributes 118 that improve representation of the attribute(s) in rankings 116 outputted by the machine learning model…obtained as the proportion of qualified candidates 132 with the attribute and/or as a user-specified parameter.…” of ¶ [0040]-¶ [0046], ¶ [0109]-¶ [0110], ¶ [0121]-¶ [0123], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 19:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 18. In addition, Kenthapadi teaches wherein the semi-supervised training comprises a metric to ensure unbiased classification of one or more labels based, at least in part, on the unlabeled data points (See Kenthapadi, e.g., “…monitoring system 112 uses distributions 120 to calculate a set of metrics 122 for detecting and/or quantifying bias in machine learning models 114…metrics 122 may reflect differences in the two distributions, with a greater difference indicating higher bias in the machine learning model and a smaller difference indicating lower bias in the machine learning model..…” of ¶ [0044]-¶ [0050], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).

          Consider claim 20:
                   Kenthapadi teaches everything claimed as implemented above in the rejection of claim 14. In addition, Kenthapadi teaches storing further program instructions that when executed on or across one or more processors cause the one or more processors to further implement: determining, by the trained unbiased classifier, unbiased classifications of one or more labels for one or more other data sets (See Kenthapadi, e.g., “…metrics 122 may reflect differences in the two distributions, with a greater difference indicating higher bias in the machine learning model and a smaller difference indicating lower bias in the machine learning model..…” of ¶ [0044]-¶ [0050], ¶ [0112], ¶ [0126], ¶ [0171]-¶ [0174], and Fig. 1 elements 102-140, Fig. 3 steps 302-312, Fig. 4 steps 402-412, Figs. 4-10 steps 402-1018).        

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Farrar et al. (US Pub. No.: 2022/0156646 A1) teaches “A method for rejecting biased data using a machine learning model includes receiving a cluster training data set including a known unbiased population of data and training a clustering model to segment the received cluster training data set into clusters based on data characteristics of the known unbiased population of data. Each cluster of the cluster training data set includes a cluster weight. The method also includes receiving a training data set for a machine learning model and generating training data set weights corresponding to the training data set for the machine learning model based on the clustering model. The method also includes adjusting each training data set weight of the training data set weights to match a respective cluster weight and providing the adjusted training data set to the machine learning model as an unbiased training data set.”

         Nourian et al. (US Pub. No.: 2021/0049503A1) teaches “Computer-implemented machines, systems and methods for providing insights about a machine learning model, the machine learning model trained, during a training phase, to learn patterns to correctly classify input data associated with risk analysis. Analyzing one or more features of the machine learning model, the one or more features being defined based on one or more constraints associated with one or more values and relationships and whether said one or more values and relationships satisfy at least one of the one or more constraints. Displaying one or more visual indicators based on an analysis of the one or more features and training data used to train the machine learning model, the one or more visual indicators providing a summary of the machine learning model's performance or efficacy.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABAR SARWAR/Primary Examiner, Art Unit 3667